UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 28, 2009 AMERICAN BILTRITE INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-4773 04-1701350 (State or other jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification No.) 57 River Street, Wellesley Hills, Massachusetts 02481-2097 (Address of principal executive offices, including zip code) (781) 237-6655 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule orStandard; Transfer of Listing. On May 28, 2009, American Biltrite Inc. (“American Biltrite”) received written notice from the NYSE Amex LLC (the “NYSE Amex”) indicating that American Biltrite does not meet certain of the continued listing standards of the NYSE Amex.Specifically, the notice stated that American Biltrite is not in compliance with Section 1003(a)(i) of the NYSE Amex Company Guide, with stockholders’ equity of less than $2,000,000 and losses from continuing operations and/or net losses in two of its three most recent fiscal years; and Section 1003(a)(ii) of the NYSE Amex Company Guide, with stockholders’ equity of less than $4,000,000 and losses from continuing operations and/or net losses in three of its four most recent fiscal years.The notice also stated that American Biltrite must submit a plan to the NYSE Amex by June 29, 2009 addressing how American Biltrite intends to regain compliance with those continued listing standards within eighteen months, and that this plan must be approved by the NYSE Amex, in order for American Biltrite to maintain its listing.American Biltrite intends to submit to the NYSE Amex by June 29, 2009 a plan for compliance with the applicable NYSE Amex continued listing standards. As required under NYSE Amex rules, American Biltrite issued a press release on May 28, 2009, announcing that it had received the notice from the NYSE Amex and that American Biltrite intends to submit a plan to attain compliance with the applicable NYSE Amex continued listing standards.A copy of that press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press release dated June 3, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 3, 2009 AMERICAN BILTRITE INC. By: _/s/ Howard N. Feist III Name:Howard N. Feist III
